[Cite as State ex rel. Torrestoro v. Donnelly, 2011-Ohio-4832.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                            JOURNAL ENTRY AND OPINION
                                     No. 97050



                           STATE OF OHIO, EX REL.
                            ANGEL TORRESTORO
                                                                  RELATOR

                                                      vs.

           HON. MICHAEL P. DONNELLY, JUDGE
                                                                  RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                           Writ of Procedendo
                                           Motion No. 446863
                                           Order No. 447551


        RELEASE DATE:                    September 19, 2011
FOR RELATOR

Angel Torrestoro, pro se
Inmate No. A591-758
Richland Correctional Institution
1001 Olivesburg Road
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




FRANK D. CELEBREZZE, JR., P.J.:

      {¶ 1} On July 18, 2011, relator, Angel Torrestoro, commenced this

mandamus action to compel the respondent judge to rule on a postconviction

relief petition, which Torrestoro filed on January 6, 2011 in the underlying

case, State v. Angel Torrestoro, Cuyahoga County Common Pleas Court Case

No. CR-539287. Torrestoro also seeks a ruling on his motion to vacate a fine

in the underlying case, which he claims he filed shortly after filing the

postconviction relief petition.   On August 12, 2011, respondent moved for
summary judgment on the grounds of mootness. Attached to the dispositive

motion was a copy of a journal entry, signed and file-stamped August 12,

2011, containing the findings of fact and conclusions of law denying

Torrestoro’s petition. 1       Respondent also noted that the docket for the

underlying case showed no motion to vacate a fine. Torrestoro never filed a

brief in opposition. For the following reasons, this court grants respondent’s

motion for summary judgment.

       {¶ 2} The     findings     of   fact   and    conclusions      of   law    deny     the

postconviction relief petition.        The journal entry establishes that the trial

court has fulfilled its duty to issue the findings of fact and conclusions of law

and that Torrestoro has received his requested relief, a resolution of his

postconviction relief petition. Because this court’s independent review of the

docket confirms that no motion to vacate the fine has been filed and because

Torrestoro did not dispute the motion for summary judgment, this court

denies the application for a writ of procedendo on the “motion to vacate fine”

claim.

       {¶ 3} To the extent that there is any irregularity regarding which trial

court judge issued the ruling, that issue is properly addressed on appeal,

rather than through an extraordinary writ.                     State ex rel. Berger v.


         Judge Ronald Suster signed the findings of fact and conclusions of law, although Judge
       1


Michael Donnelly is the judge assigned to the underlying case and the named respondent.
McMonagle (1993), 6 Ohio St.3d 28, 451 N.E.2d 225, certiorari denied (1983),

469 U.S. 1017, 104 S.Ct. 1983, 78 L.Ed2d 723; and State ex rel. Novak v.

Boyle, Cuyahoga App. No. 85358, 2005-Ohio-1199.

      {¶ 4} Accordingly, the court grants respondent’s motion for summary

judgment and denies the application for a writ of procedendo. Parties to

bear their own costs. The clerk is directed to serve upon the parties notice of

this judgment and its date of entry upon the journal. Civ.R. 58(B).

      Writ denied.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

JAMES J. SWEENEY, J., and
EILEEN A. GALLAGHER, J., CONCUR